DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s preliminary amendment to the claims has been received and entered.  Claims 1-131 have been canceled and new claims 132-167 have been added and are currently pending.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The information disclosure statement (IDS) submitted on 03 December 2021 has been considered by the examiner.
Applicant’s submission of application serial numbers of co-owned US Patent applications is noted.  This information has been reviewed and considered by the Examiner.  However, as such information has not been submitted on a PTO-1449, an initialed and signed copy cannot be provided.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 164 and 165 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claim is directed to a method of “treating a bile acid-related or associated disorder”.  However, the metes and bounds of what is encompassed by “bile acid-related or associated disorder” cannot be determined.  How related or associated must the condition be to be considered a “bile acid-related or associated disorder”?  If the condition results in increased bile acid, would this qualify?  If the condition results in decreased bile acids, would this qualify?  Because the peptides which are being administered have the effect of reducing bile acid synthesis, are all bile acid-related or associated disorders necessarily encompassed considering not all conditions related to bile acid would be expected to be conditions of excess bile acid production?  For these reasons, the metes and bounds of what is encompassed by the claim cannot be determined.
Claim 165 recites wherein the bile acid-related disorder comprises … “disorders involving the distal small intestine”.  The claim is indefinite because it is not clear what the metes and bounds of this limitation are as well as it being unclear as to what kinds of conditions may or may not be encompassed by this limitation.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 164-165 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 164 is directed to a method of treating a subject having a bile acid-related or associated disorder and claim 165 defines the disorder as comprising intrahepatic cholestasis, extrahepatic cholestasis, bile acid malabsorption, disorders involving the distal small intestine or bile acid synthesis abnormalities.
The claims are not enabled for the full scope of the conditions encompassed or related in the instant claims.  The compositions of the instant claims are FGF19/20 variants which have the biological effect of reducing bile acid synthesis.  However, the claimed methods include conditions which are not the result of excess bile acid synthesis or which would not be treated by merely reducing bile acid synthesis.  As pointed out above, the recitation of “bile acid-related or associated disorder” appears to at least encompass any condition related to bile acids, which could include conditions of reduced bile acid synthesis which would not be expected to be treated by administration of a composition which reduces bile acid synthesis.  Additionally, the condition of extrahepatic cholestasis is one related to excretory block outside of the liver.  Therefore, the condition is caused by an obstruction and administration of the compositions of the instant claims would not result in clearing that obstruction.  While administration of the compositions of the claims might reduce the amount of bile acids produced, if the obstruction is not cleared, the condition will continue to persist and one of ordinary skill in the art would not readily conclude that administration of the claimed compounds would result in a treatment of the condition.  With regard to “disorders involving the distal small intestine”, there are a number of problems which can occur in the small intestine including bleeding, celiac disease, Crohn’s disease, infections, cancer, obstruction, irritable bowel syndrome and ulcers.  However, there is no evidence that administration of the compositions of the instant claims would have any therapeutic effect on any of these conditions.  As stated previously, the compositions of the instant claims reduce bile acids and elevated bile acids are not known to be involved in any of these types of conditions of the small intestine and therefore the skilled artisan would not have a reasonable expectation that administration of the compositions of the claims would have any therapeutic effect on these conditions.  The claim also recites bile acid malabsorption and bile acid synthesis abnormalities.  However, such conditions could encompass conditions in which bile acids are too low as well as too high.  Because the compositions of the instant claims reduce bile acid synthesis, administration of such would not be expected to treat conditions in which bile acids are too low due to malabsorption or synthesis abnormalities.  Therefore, the instant claims are not enabled for the full scope of the conditions recited, absent evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 132-167 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-82 of U.S. Patent No. 10,517,929. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims encompass the claims of ‘929 with regard to the polypeptide of SEQ ID NO:70.  Additionally, pharmaceutical compositions comprising the peptide of SEQ ID NO: 69 would have been obvious over the claims to the pharmaceutical compositions comprising the peptide of SEQ ID NO:70 because ‘929 discloses this peptide which only differs from the peptide of SEQ ID NO:70 by a single amino acid (the peptide of SEQ ID NO:70 has an N-terminal methionine).  Additionally, use of the claimed pharmaceutical compositions in methods of reducing bile acid synthesis for the treatment of conditions in which bile acids should be reduced would have been prima facie obvious in view of the disclosed uses for the variant polypeptides of SEQ ID NO:69 and 70 in ‘929.  As the claims of ‘929 are directed to pharmaceutical compositions, the disclosure of the use of the pharmaceutical compositions would have been the obvious to one of ordinary skill in the art as pharmaceutical compositions are used for therapeutic purposes.
In Sun Pharmaecutical Industries, Ltd. V. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) the Federal Circuit stated that the “Pfizer decision shows that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.” Id. At 10.  (Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353 (Fed. Cir. 2008)).  Therefore, the Federal Circuit concluded that its obviousness-type double patenting analysis extends to any and all such uses disclosed in the specification of the earlier patent.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647